DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/15/2022 is acknowledged.
Claims 10 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.

Claim Objections
Claims 2, 8, 27, and 29 are objected to because of the following informalities:  
Claim 2 recites “compressable” in line 4, however this is a typographical error, the examiner suggests the word be written as “compressible” for the purpose of having correct spelling throughout the claims;
Claim 8 recites “wherein the one or more structural wires a first braiding pattern” in lines 1 – 2, however this appears to be a typographical error, the examiner suggests the phase be written as “wherein the one or more structural wires comprises a first braiding pattern” for the purpose of maintaining consistent language throughout the claims;
Claim 27 recites “platinum, and” in line 2, however this appears to be a typographical error, the examiner suggests the line be written as “platinum and” for the sake of maintaining consistent language throughout the claims;
Claim 29 recites “increases longitudinal resistance and”, although this is understood by the examiner to mean “increases longitudinal resistance to compression”, the examiner suggests the phrase be written as “increases longitudinal resistance to compression” for the purpose of maintaining consistent claim terminology throughout the claims;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 23 and 25, the phrase "wherein the first stent region comprises one or more support wires braided arranged longitudinally along a length of the stent" renders the claim indefinite because it is unclear if the applicant is intending to recite wherein the support wires extend along the entire length of the stent or if the support wires only extend along the first region of the stent. For the purpose of examination, the support wires will be read as extending within the first region only and not along the entire length of the stent.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Claim 20 recites wherein the entire stent is composed of the one or more stent wires. Claim 27 then recites wherein the one or more stent wires of the first region are composed of a first material and the one or more stent wires of the second region are composed of a second material. It is unclear if the applicant is trying to define two separate sets of stent wires where one set is composed of a first material and the second set is composed of a second material, or if the applicant is defining a single set of stent wires composed of two materials. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 9, 20 – 23, 25 – 26, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stinson (US 20030135265 A1).
Regarding claim 1, Stinson discloses a stent (stent 46) (paragraph [0072] and Fig. 7) comprising: 
one or more structural wires (filaments 54) braided to form a tubular shape (Examiner’s note: as noted in the abstract the stent is a tubular shape, and as discussed in paragraph [0073] the filaments 54 extend across the entire length of the stent and ultimately forming said tubular shape); 
a first stent region (left most segment 50 when looking at Fig. 7) of the tubular shape having a first longitudinal resistance to compression (Examiner’s note: as indicated in paragraph [0072] the segments 50 are comprised of an additional filament 56 which contributes to a higher axial stiffness and the higher axial stiffness equates to a higher resistance to longitudinal compression the segment will be); and, 
a second stent region (right most segment 52 when looking at Fig. 7) of the tubular shape having a second longitudinal resistance to compression that is lower than the first longitudinal resistance to compression (Examiner’s note: as discussed above and in paragraphs [0073 – 0074] the segments 50 have an additional filament 56 which raises axial stiffness, therefore since segment 52 lacks the additional filament and is only comprised of filament 54 the axial stiffness will be lower and thus the resistance to longitudinal compression will be lower).

Regarding claim 2, Stinson discloses wherein the first stent region (segment 50) and the second stent region (segment 52) are initially deployable with a first porosity (porosity when in the expanded state as shown in Fig. 7), and wherein the second stent region (segment 52) is longitudinally compressible during delivery relative to the first stent region to form a second porosity (fully compressed state) that is lower than the first (Examiner’s note: as stated above and in paragraph [0073] the first region, segment 50, has a higher axial stiffness and thus a higher resistance to longitudinal compression relative to the second region, therefore segment 52 would be compressible relative to the first segment; furthermore, when the stent is compressed within a delivery device to a reduced-radius, discussed in paragraph [0063], the size of the pores and consequently the porosity shrinks relative to when the stent is in the expanded state, thus the second porosity will be lower than the first porosity).

Regarding claim 3, Stinson discloses further comprising one or more longitudinal support wires (filaments 56) located in the first stent region (segments 50) so as to provide increased longitudinal resistance to compression in the first stent region relative to the second stent region (Examiner’s note: as indicated in paragraph [0072] the segments 50 are comprised of the additional filament 56 which contributes to a higher axial stiffness relative to the second stent region and the higher axial stiffness equates to a higher resistance to longitudinal compression the segment will be).

Regarding claim 4, Stinson discloses wherein the one or more longitudinal support wires (filaments 56) have a diameter larger than the one or more structural wires (filaments 54) (Examiner’s note: as disclosed in paragraph [0074] the filaments 56 have a larger diameter than filament 54).

Regarding claim 5, Stinson discloses wherein the one or more longitudinal support wires (filaments 56) are composed of a material different than the one or more structural wires (filaments 54) (Examiner’s note: as indicated in paragraph [0077] filament 54 is formed of PET and filament 56 is formed of a bioabsorbable material such as those listed in paragraph [0076]).

Regarding claim 7, Stinson discloses wherein the one or more structural wires (filaments 54) have a smaller diameter within the second stent region (segments 52) (Examiner’s note: as discussed in paragraph [0074] the filament 54 is braided with filament 56 such that the filament 56+54 has a larger diameter than the filament 54 alone, in other words the diameter of filament 54 is increased by the incorporation of filament 56, therefore the diameter of filament 54 in the second region, segment 52, will be smaller than that of segment 50).

Regarding claim 8, Stinson discloses wherein the one or more structural wires (filaments 54) comprises a first braiding pattern in the first stent region (segments 50) and a second braiding pattern in the second stent region (segments 52) (Examiner’s note: in first stent region filaments 54 are braided with filaments 56 indicated in paragraph [0074]; in the second segment filaments 54 are not braided with filaments 56, therefore the first and second regions have different braiding patterns).

Regarding claim 9, Stinson discloses further comprising a third stent region (right most segment 50 as shown in Fig. 7) having said first longitudinal resistance to compression (Examiner’s note: both of the first region and the third region are comprised of filaments 54 and 56 and will have the same resistance to compression, therefore the third region has the first longitudinal resistance to compression) and being located adjacent to the second stent region and on an opposite side of the first stent region (Examiner’s note: as shown in Fig. 7, the right most segment 50 is adjacent the right most segment 52 and on the opposite side of the segment 52 in relation to the left most segment 50).

Regarding claim 20, Stinson discloses a stent (stent 46) (paragraph [0072] and Fig. 7) comprising: 
a tubular shape formed from one or more braided stent wires (filaments 54) (Examiner’s note: as noted in the abstract the stent is a tubular shape, and as discussed in paragraph [0073] the filaments 54 extend across the entire length of the stent and ultimately forming said tubular shape) and comprising a first stent region (left most segment 50 when looking at Fig. 7) and a second stent region (right most segment 52 when looking at Fig. 7) adjacent to the first region (Examiner’s note: as shown in Fig. 7 the left most segment 50 and the right most segment 52 are adjacent); 
the first stent region having a first longitudinal resistance to compression; and, the second stent region having a second longitudinal resistance to compression that is lower than the first longitudinal resistance to compression (Examiner’s note: as discussed in paragraphs [0073 – 0074] the segments 50 have an additional filament 56 which raises axial stiffness, therefore since segment 52 lacks the additional filament and is only comprised of filament 54 the axial stiffness of the second segment will be lower and since axial stiffness equates to resistance of longitudinal compression then the resistance to longitudinal compression will be lower in the second segment / second region).

Regarding claim 21, Stinson discloses further comprising a third stent region (right most segment 50 as shown in Fig. 7) having said first longitudinal resistance to compression (Examiner’s note: both of the first region and the third region are comprised of filaments 54 and 56 and will have the same resistance to compression, therefore the third region has the first longitudinal resistance to compression) and wherein the third stent region is adjacent to the second stent region (Examiner’s note: as shown in Fig. 7, the right most segment 50 is adjacent the right most segment 52 and on the opposite side of the segment 52 in relation to the left most segment 50).

Regarding claim 22, Stinson discloses wherein the first stent region (segment 50) comprises one or more support wires (filaments 56) braided with the one or more stent wires (filaments 54) (Examiner’s note: as disclosed in paragraph [0074] both filaments are braided together); the one or more support wires (filaments 56) having a larger diameter than the one or more stent wires (filaments 54) (Examiner’s note: as disclosed in paragraph [0074] the filaments 56 have a larger diameter than filament 54).

Regarding claims 23 and 25, Stinson discloses wherein the first stent region (segment 50) comprises a plurality support wires (filaments 56) braided and arranged longitudinally along a length (length of segment 50) of the stent (stent 46) (Examiner’s note: as indicated in paragraph [0074] the filaments 56 are braided with filaments 54, and the segment 50 can comprise two filaments of each strand, meaning two filaments 54 and two filaments 56; furthermore as shown in Fig. 7 and disclosed in paragraph [0072] the filaments are helically wound, meaning that the filaments extend radially and longitudinally along the length of the segment 50).

Regarding claim 26, Stinson discloses wherein the first stent region (segment 50) comprises a plurality of support wires (filaments 56) that include linearly attached wires relative to the longitudinal axis of the stent (Examiner’s note: as shown in Fig. 7, the filaments extend diagonally along a linear line).

Regarding claim 28, Stinson discloses wherein the second stent region (segments 52) longitudinally compresses when a force of an inclusive range of 1-5 pounds is applied from a delivery device (Examiner’s note: a delivery device capable of compressing the second stent region with the claimed force range would compress the second stent region because delivery device is capable of such compression, therefore the second region compresses when forced by the delivery device).

Regarding claim 30, Stinson discloses a stent (stent 46) (paragraph [0072]) comprising: 
a tubular shape formed from one or more braided stent wires (filaments 54) (Examiner’s note: as noted in the abstract the stent is a tubular shape, and as discussed in paragraph [0073] the filaments 54 extend across the entire length of the stent and ultimately forming said tubular shape) and comprising a first stent region (left most segment 50 when looking at Fig. 7) and a second stent region (right most segment 52 when looking at Fig. 7) adjacent to the first region (Examiner’s note: as shown in Fig. 7 the left most segment 50 and the right most segment 52 are adjacent); 
the first stent region (segment 50) having a first longitudinal resistance means (combined filaments 54 and 56 within segments 50) to resist up to a first level of longitudinal compression force (Examiner’s note: as discussed in paragraphs [0073 – 0074] the segments 50 have an additional filament 56 which raises axial stiffness which equates to increased resistance to longitudinal compression); and, 
the second stent region (segment 52) having a second longitudinal resistance means (filament 54 by itself) to resist up to a second level of longitudinal compression that is lower than the first level of longitudinal compression (Examiner’s note: as discussed above and in paragraphs [0073 – 0074] the segments 50 have an additional filament 56 which raises axial stiffness, therefore since segment 52 lacks the additional filament and is only comprised of filament 54 the axial stiffness of the second segment will be lower and since axial stiffness equates to resistance of longitudinal compression then the resistance to longitudinal compression will be lower in the second segment / second region).
 
Claims 20 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al (US 20160375175 A1).
Regarding claim 20, You et al discloses a stent (stent 100) (paragraph [0212] and Fig. 6C) comprising: 
a tubular shape formed from one or more braided stent wires (strands 110 and 120) (Examiner’s note: as noted in the paragraph [0212] the stent is a tubular shape, and as discussed in paragraph [0212] the tubular graft is made up of strands 110 and 120) and comprising a first stent region (coated regions 116) and a second stent region (center / uncoated region 117) adjacent to the first region (paragraph [0229] and Fig. 6C); 
the first stent region (coated regions 116) having a first longitudinal resistance to compression; and, 
the second stent region (uncoated region 117) having a second longitudinal resistance to compression that is lower than the first longitudinal resistance to compression (Examiner’s note: as discussed in paragraphs [0228 - 0229] the coated regions 116 of the wires comprise a coating which increases the stiffness of the scaffold in the first region, and since stiffness equates to resistance of longitudinal compression then the resistance to longitudinal compression will be lower in the second region because the second region does not have the added coating).

Regarding claim 29, You et al discloses wherein the areas of the one or more stent wires (strands 110 and 120) comprising the first stent region (coated region 116) further comprises a coating that increases longitudinal resistance (paragraph [0228 – 0229]) and wherein areas of the one or more stent wires (strands 110 and 120) comprising the second stent region (uncoated region 117) are free of the coating (Examiner’s note: as denoted in paragraph [0228] the coating adds stiffness to the coated regions and therefore increases longitudinal resistances to compression; furthermore, as stated in paragraph [0229] the uncoated region is uncoated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 20030135265 A1) as applied to claim 1 and 20 above, and further in view of Gianotti (US 5993483).
Regarding claims 6 and 27, Stinson teaches the stent and the one or more structural wires of claim 1 and 20 above. Stinson further teaches wherein the one or more stent wires (filaments 56) of the first stent region (segment 50) are composed of stainless steel (paragraph [0075]).
However, Stinson is silent regarding (i) [claim 6] wherein the structural wires are composed of drawn filled tubes and (ii) [claim 27] wherein the one or more stent wires of the second stent region are composed of Nitinol or a drawn filled tube. 
As to the above, Gianotti teaches, in the same field of endeavor, a stent (tubular wall 1) (column 4, lines 45 – 65) comprising one or more structural wires (wires 2 and 3) composed of drawn filled tubes (Examiner’s note: the applicant has defined drawn filled tubes as a wire comprising a radiopaque core surrounded by a metal in specification paragraph [0049]; with that said, Gianotti discloses in column 4, lines 45 – 65, wherein the wires 2 and 3 are composed of a radiopaque core surrounded by stainless steel).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the structural wires of Stinson to incorporate the composition of wires, as taught by Gianotti, for the purpose of giving the operator the ability to visually see the location of the stent during the procedure thereby increasing the accuracy of placement.
It should be noted for claim 27, the modification made here is such that the filaments 54 are made up of the radiopaque core surrounded by the metal, thus the second region (segment 52) is comprised of drawn filled tubes and the first region (segment 50) comprises wires made up of stainless steel.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 20030135265 A1) as applied to claim 20 above, and further in view of Obara (US 20040138736 A1).
Regarding claim 24, Stinson teaches the stent of claim 20 above. Stinson further teaches the coupling of filaments 54 and 56 by braiding (paragraph [0074]).
However, Stinson is silent regarding wherein the first and second region are coupled by a plurality of ties. 
As to the above, Obara teaches, in the same field of endeavor, a stent (stent 10) comprising a first region (section 12) and a second region (section 14) coupled together by a plurality of ties (external ties) (Examiner’s note: Obara teaches the coupling of two structures within a stent by means of ties – paragraph [0036]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the stent of Stinson such that the filaments 54 and 56 are coupled together by a plurality of ties, as taught by Obara, for the purpose of providing a secured connection between the two filaments. Furthermore, using the known technique of a external tie for coupling two structures to create a coupled engagement desired between the filaments 54 and 56 of Stinson would have been obvious to one of ordinary skill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Toso et al (US 20080161837 A1) teaches a mesh comprising reinforced regions.
During et al (US 20170304093 A1) teaches a stent mesh with reinforcement regions.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771     

                                                                                                                                                                                                   /KATHERINE M SHI/Primary Examiner, Art Unit 3771